Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This office action is responsive to the Request for Continued Examination (RCE) filed on 25 June 2021 and the amendments filed on 03 June 2021.  As directed by the amendments, claims 1, 4, 6, 8, 10, 12, 15, 17, and 20 have been amended.  Claims 1-20 are pending in the application.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2021 has been entered.

Claim Objections
4.	In view of the amendments to claims 1 and 15 removing the extraneous occurrences of the word “the,” the previous objections to those claims for minor informality have been withdrawn.  For the purpose of examination, the amended claim limitation “determining the likelihood of a harmful chemical emission level exposure for a 

Response to Arguments
5.	The arguments presented on pages 9-14 of the Remarks filed on 03 June 2021 have been fully considered by the Examiner.  These arguments are based directly or indirectly upon newly amended claim language, and are moot in view of the new grounds for rejection presented below.
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2009/0089108, hereinafter “Angell”) (previously cited) in view of Motokuri et al. (US 2014/0156584, hereinafter “Motokuri”) (previously cited) and further in view of Asselot et al. (US 2017/0205512, hereinafter “Asselot”) (previously cited).

Regarding claim 1, Angell discloses [a] computer implemented method of avoiding harmful chemical emission concentration levels, comprising: monitoring one or more sensors in a workplace; (Angell, ¶ [0027], "Facility 200 includes one or more strategically placed sensors for gathering detection data at facility 200. In particular, detection data includes audio and video data collected by one or more sensors deployed at facility 200.") receiving a signal from at least one of the one or more sensors that is correlated with a […] task; (Angell, ¶ [0027], "In many instances, the events occurring at a workplace are related to actions of worker 202 while worker 202 is performing workplace tasks at facility 200."; Angell, ¶ [0029] "For example, where the process is the flushing of a chemical tower in a refinery, event data could describe the type of protective equipment worn by worker 202, the type of tools, and the equipment used by worker 202, the manner in which worker 202 used the tools and equipment for flushing out the chemical tower, a presence of chemical fumes escaping from the tower, a temperature of the tower, or any other action, event, or condition associated with the process of flushing out the chemical tower."; 
Angell, ¶ [0030], "Facility environment 206 may also include the conditions of certain objects within facility 200. For example, event data describing facility environment 206 
Angell, ¶ [0031], "To gather current event data, facility 200 includes sensor 208. Sensor 208 is a set of one or more sensors deployed at facility 200 for monitoring a location, an object, or a person. In particular, sensor 208 captures detection data describing events and conditions at facility 200. Sensor 208 may be located internally and/or externally to facility 200. For example, sensor 208 may be mounted on a wall, ceiling, affixed to equipment or workers, or mounted to any other strategic location within facility 200 to document the actions and omissions of worker 202, facility environment 206, the existence of conditions present at a workplace, and the occurrence of other events that may contribute to workplace accidents." [Actions, events, and conditions within the facility are monitored by sensors, and events may include tasks performed by workers]) predicting the occurrence of a harmful chemical emission event from the received signals (Angell, ¶ [0043], "Workplace accidents may be predicted by identifying and storing a set of previous events that cause or contribute to a specific workplace accident. Thereafter, newly generated current event data [corresponds to claimed “received signals”] captured at a workplace, such as facility 200, may be compared against previous event data describing the set of previous events or conditions known to cause workplace accidents. In this manner, the potential occurrence of a future accident may be predicted and prevented."; 
Angell, ¶ [0005], "Workplace accidents may include, for example, an explosion at a chemical plant, a release of chemicals or toxins into the environment, injury to one or more workers, or any other event that disrupts the processes occurring at the workplace 

Angell does not explicitly disclose a scheduled task, 
-or-
determining the likelihood of a harmful chemical emission level exposure for a person exposed to the predicted harmful chemical emission event from the received signal before the occurrence of the harmful chemical emission event;

Motokuri teaches a scheduled task (Motokuri, ¶ [0022] "in certain embodiments, the facility may include the intelligent risk assessment system. More specifically, the intelligent risk assessment system may include a risk calculation system and a decision support system (DSS). The risk calculation system may be any system (e.g., hardware or software system) configured to calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility") [known, anticipatory, and/or premonitory data related to personnel, processes, and equipment of the facility correspond to the claimed scheduled task.]

-and


determining the likelihood of a harmful chemical emission level exposure for a person exposed to the predicted harmful chemical emission event from the received signal before the occurrence of the harmful chemical emission event; (Motokuri, ¶ [0022] “The risk calculation system 62 may compute and calculate risk based on the static inputs 28 and dynamic inputs 30. More particularly, the risk calculation system 62 may be any system (e.g., hardware or software system) configured to calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel 20, processes
22, and the equipment 24 of the facility 10.”;
Motokuri, ¶ [0019] “For example, as will be further appreciated, while supporting operations in one or more of the possibly hazardous or restricted areas of the facility 10, facility 10 personnel 20 (e.g., engineers, field technicians, supervisors, contractors, etc.) may be susceptible to possible hazards including […], possibly hazardous gas (e.g., CO emissions), dust, chemical, […], and so forth. Additionally, the presence of humans and mobile resources in certain areas of the facility 10 may result in changes (e.g., increases or decreases) in operations risk of the facility, and/or in risks to the human and/or the mobile resource. As will be discuss in further detail below, the human resources input 55 may be used to calculate, manage, and mitigate risk (e.g., human risk, facility operations risk, equipment operations risk) that may be associated with humans being detected in certain locations, spaces or areas of the facility 10.” [The system of Motokuri contemplates personnel exposure to such hazards as hazardous 

Motokuri is analogous art, as it is in the field of predicting and mitigating worker risk from workplace exposure.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk prediction system of Angell with the scheduled tasks and risk prediction of Motokuri, the benefit being that “known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility" allows the system to “identify, assess, rank, and determine a quantitative or qualitative value or level of risk,” as recited by Motokuri at ¶ [0022].


Angell further does not disclose tracking a cumulative actual chemical emission exposure level of the person
-or-
implementing a corrective action that alters a task schedule of the person to minimize predicted chemical emission exposure levels over a time period.

	Asselot teaches tracking a cumulative actual chemical emission exposure level of the person; (Asselot, ¶ [0092] "The information recorded in the history file (231) is processed in the course of a processing step (240). In an exemplary embodiment, such processing comprises the grouping of measurements from the history file. The first grouping operation is carried out by operator and by date. That grouping provides, for a given operator, the intensity of exposure to which they have been subjected over time. The summation of that intensity over time, starting from an original date, makes it possible, in this exemplary embodiment, to determine the quantity of ionizing radiation to which that operator has been exposed up to the final date of the summation. Depending on the type of the personal detector, the dose received by the operator is extracted directly from the personal detector with no numerical summation. That result is stored in an operator monitoring file.")

	-and-

implementing a corrective action that alters a task schedule of the person to minimize predicted chemical emission exposure levels over a time period. (Asselot ¶ [0105] "Thus, the system according to the invention particularly makes it possible to schedule and reschedule the work of persons involved on the site so that they can carry out as many tasks as possible within the limits of exposure permitted for those personnel. Thus, the device and method according to the invention allow the efficient use of the exposure potential of each person involved."). [The system allows for tasks to be scheduled/rescheduled such that the tasks may be completed while 

Asselot is analogous art, as it is in the field of exposure risk prediction and mitigation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk prediction systems of Angell and Motokuri with the location, task scheduling, and exposure information of Asselot, the benefit being that “monitoring the operators working in the environment in space and time and monitoring their exposure makes it possible to optimize the management of resources depending on the tasks to complete and the resulting exposure,” as recited by Asselot at ¶ [0044].

Claim 15 recites similar limitations as claim 1, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Angell discloses wherein the one or more sensors is selected from the group consisting of a machine activation sensor, a chemical detector, and a location detector. (Angell, ¶ [0029], "For example, where the process is the flushing of a chemical tower in a refinery, event data could describe the type of protective equipment worn by worker 202, the type of tools […, a presence of chemical fumes escaping from the tower, a temperature of the tower, or any other 

Regarding claim 3, the combination of references as applied to claim 2 above teaches [t]he method of claim 2.  Further, Motokuri teaches wherein the scheduled task is stored by a chemical emissions protection system of a cognitive WHIP system. (Motokuri, ¶ [0022] "in certain embodiments, the facility may include the intelligent risk assessment system [corresponds to claimed cognitive WHIP system]. More specifically, the intelligent risk assessment system may include a risk calculation system and a decision support system (DSS). The risk calculation system may be any system (e.g., hardware or software system) configured to calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility")

Regarding claim 4, the combination of references as applied to claim 3 above teaches [t]he method of claim 3.  
The above combination does not teach further comprising predicting the chemical emission exposure levels of the person by determining a location of the person for the scheduled task, identifying a path used by the person to transit to the location, analyzing a chemical emissions map for the path, and calculating a predicted amount of cumulative chemical emissions exposure for the person.
Asselot teaches further comprising predicting a chemical emission exposure level of a person by determining the location of the person for the scheduled task (Asselot, ¶¶ [0010] and [0014], “system comprises […] means for geolocating the personal detector comprising identification means connected to said detector, particularly a radiofrequency tag”) 
identifying a path used by the person to transit to the location (Asselot ¶ [0044] “The processing of data from the detectors of the operators working in the environment makes it possible to obtain a photograph of the spatial distribution of the exposure in the environment, and also to analyze the change in that exposure over time, and thus detect incidents. Monitoring the operators working in the environment in space and time and monitoring their exposure makes it possible to optimize the management of resources depending on the tasks to complete and the resulting exposure.”; Asselot ¶ [0059] “Thus, the operator is continuously a connected with the supervision station and has a summary of information relating to their position, allowing them to improve their productivity and improving their health and safety conditions.” [The worker and his exposure is continuously monitored in time and space as he moves through the environment) 
analyzing a chemical emissions map for the path, (Asselot ¶ [0037-0044] generating and updating an exposure intensity map of the environment) 
and calculating a predicted amount of cumulative chemical emissions exposure for the person. (Asselot ¶ [0037-0044], [0086], [0092] geolocating the worker, 

Asselot is analogous art, as it is in the field of exposure risk prediction and mitigation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk prediction systems of Angell and Motokuri with the location and exposure information of Asselot, the benefit being that “monitoring the operators working in the environment in space and time and monitoring their exposure makes it possible to optimize the management of resources depending on the tasks to complete and the resulting exposure,” as recited by Asselot at ¶ [0044].

Claims 11 and 18 recite similar limitations as claim 4, and are rejected under the same rationale as applied to claim 4 above.

Regarding claim 5, the combination of references as applied to claim 4 above teaches [t]he method of claim 4.  Further, Asselot teaches further comprising monitoring the actual chemical emission exposure levels experienced by the person in a chemical emissions zone using the chemical detector. (Asselot ¶ [0037-0044], [0086], [0092] geolocating the worker, generating a regularly refreshed map of the exposure intensity within the environment, extracting actual dose information 

Claims 12 and 19 recite similar limitations as claim 5, and are rejected under the same rationale as applied to claim 5 above.

Regarding claim 8, Angell discloses [a] chemical emissions protection system, comprising: one or more sensors in a workplace; Angell, ¶ [0027], "Facility 200 includes one or more strategically placed sensors for gathering detection data at facility 200. In particular, detection data includes audio and video data collected by one or more sensors deployed at facility 200." 
a receiver configured to receive a signal from at least one of the one or more sensors that is correlated with a […] task; Angell, ¶ [0084], "audio/video data 404 is received from a variety of audio/video capture devices, such as sensor 208 in FIG. 2, and processed in smart surveillance engine 418. Each smart surveillance engine 418 can generate real time alerts and generic event metadata."; Angell ¶ [0115], "detection data may come from other detection devices, such as, without limitation, a badge reader, a microphone, a motion detector, a heat sensor, or a radar." 
[…] configured to predict the occurrence of a harmful chemical emission event from the received signals, and determine the likelihood of a harmful chemical emission level […] from the received signal before the occurrence of the harmful chemical emission event or harmful chemical emission level (Angell, ¶ [0043], "Workplace accidents may be predicted by identifying and storing a set of previous 
Angell, ¶ [0005], "Workplace accidents may include, for example, an explosion at a chemical plant, a release of chemicals or toxins into the environment, injury to one or more workers, or any other event that disrupts the processes occurring at the workplace location." [Current event data, including signals from sensors, may be used to predict and prevent workplace accidents such as "a release of chemicals or toxins in the environment."])

Angell does not explicitly disclose a scheduled task,
a cognitive WHIP system,
exposure for a person,
-or-
a warning system configured to present information to the worker that an unacceptable chemical emission concentration level exists in a chemical emissions zone

Motokuri teaches a scheduled task (Motokuri, ¶ [0022] "in certain embodiments, the facility may include the intelligent risk assessment system. More specifically, the 

a cognitive WHIP system; Motokuri, ¶ [0022] "in certain embodiments, the facility may include the intelligent risk assessment system [corresponds to claimed cognitive WHIP system]. More specifically, the intelligent risk assessment system may include a risk calculation system and a decision support system (DSS). The risk calculation system may be any system (e.g., hardware or software system) configured to calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility"

exposure for a person (Motokuri, ¶ [0022] “The risk calculation system 62 may compute and calculate risk based on the static inputs 28 and dynamic inputs 30. More particularly, the risk calculation system 62 may be any system (e.g., hardware or software system) configured to calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, 20, processes 22, and the equipment 24 of the facility 10.”;
Motokuri, ¶ [0019] “For example, as will be further appreciated, while supporting operations in one or more of the possibly hazardous or restricted areas of the facility 10, facility 10 personnel 20 (e.g., engineers, field technicians, supervisors, contractors, etc.) may be susceptible to possible hazards including […], possibly hazardous gas (e.g., CO emissions), dust, chemical, […], and so forth. Additionally, the presence of humans and mobile resources in certain areas of the facility 10 may result in changes (e.g., increases or decreases) in operations risk of the facility, and/or in risks to the human and/or the mobile resource. As will be discuss in further detail below, the human resources input 55 may be used to calculate, manage, and mitigate risk (e.g., human risk, facility operations risk, equipment operations risk) that may be associated with humans being detected in certain locations, spaces or areas of the facility 10.” [The system of Motokuri contemplates personnel exposure to such hazards as hazardous gas, dust, and chemicals.  The risk calculation system described in ¶ [0022] may assign a quantitative or qualitative level of risk to e.g. personnel based on static and dynamic inputs and other anticipatory or premonitory data (corresponds to a “likelihood of a harmful chemical emission level for a person exposed to the predicted harmful chemical emission event”)])

-and-

a warning system configured to present information to the worker that an unacceptable chemical emission concentration level exists in a chemical emissions zone. (Motokuri, ¶ [0035] “With the aforementioned in consideration, the intelligent risk assessment system 12 may determine a risk level of 1 (block 152), which may correspond to the triggering of one or more alarms within the facility 10. For example, such a determination may be the result of a human resource or mobile resource entering one or more locations (e.g., location 102) that may be otherwise a low risk area. The alarms may include various audio tones suitable for alerting personnel
(e.g., personnel 20) of the facility 10”

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk prediction system of Angell with the scheduled tasks, intelligent risk assessment system and alarms of Motokuri, the benefit being that the intelligent risk assessment system may “calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility,” as recited by Motokuri at ¶ [0022], and the alarms may both warn facility personnel and allow them to mitigate the risk through operator action, as cited by Motokuri at ¶ [0035] “Similarly, a determined risk level of 2 (block 154) may correspond to a control action of triggering an alarm as well as requiring operator action or attention. For example, a determined risk level of 2 may be mitigated by an operator or field technician replacing certain field devices 18, 

Angell further does not disclose a scheduler configured to track a cumulative actual chemical emission exposure level of the person

-or-

alter a task schedule of the person to minimize predicted chemical emission exposure levels over a time period.

	Asselot teaches a scheduler configured to track a cumulative actual chemical emission exposure level of the person; (Asselot, ¶ [0092] "The information recorded in the history file (231) is processed in the course of a processing step (240). In an exemplary embodiment, such processing comprises the grouping of measurements from the history file. The first grouping operation is carried out by operator and by date. That grouping provides, for a given operator, the intensity of exposure to which they have been subjected over time. The summation of that intensity over time, starting from an original date, makes it possible, in this exemplary embodiment, to determine the quantity of ionizing radiation to which that operator has been exposed up to the final date of the summation. Depending on the type of the personal detector, the dose received by the operator is extracted directly from the 

	-and-

alter a task schedule of the person to minimize predicted chemical emission exposure levels over a time period. (Asselot ¶ [0105] "Thus, the system according to the invention particularly makes it possible to schedule and reschedule the work of persons involved on the site so that they can carry out as many tasks as possible within the limits of exposure permitted for those personnel. Thus, the device and method according to the invention allow the efficient use of the exposure potential of each person involved."). [The system allows for tasks to be scheduled/rescheduled such that the tasks may be completed while minimizing personnel exposure in order to maintain each person’s cumulative exposure below permitted limits during the time period when tasks are performed.]

Asselot is analogous art, as it is in the field of exposure risk prediction and mitigation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk prediction systems of Angell and Motokuri with the location, task scheduling, and exposure information of Asselot, the benefit being that “monitoring the operators working in the environment in space and time and monitoring their exposure makes it possible to optimize the management of 

Regarding claim 9, the combination of references as applied to claim 8 above teaches [t]he system of claim 8.  Angell further discloses wherein the cognitive WHIP system is trained by receiving signals from the one or more sensors, correlating the signals with the scheduled tasks, (Angell, ¶¶ [0031-32]  Sensors capture detection data describing events and conditions at the facility.  The sensors may document worker omissions or actions [corresponds to scheduled tasks used for training], the facility environment, the conditions present in the workplace; ¶ [0030] facility conditions can include emissions from a chemical tower or the acidity of a product leaking from a drum; ¶ [0043] Workplace accidents may be predicted by identifying and storing a set of previous events that cause or contribute to a specific workplace accident [corresponds to claimed training].  Newly acquired event data may be compared to previous event data describing the set of previous events or conditions known to cause workplace accidents.  In this manner, a potential occurrence of a future accident may be predicted and prevented.), 
and Asselot teaches and identifying indicators corresponding to one or more chemical emission sources operating at the time of a harmful chemical emission concentration levels based on the scheduled task. (Asselot ¶ [0020] "the system according to the invention comprises:  a file known as the planning file, saved in the memory means and comprising the list, duration, location and scheduling of the tasks of the operator."; Asselot ¶ [0023] "a fixed detector adapted to measure an intensity of 

Claim 16 recites similar limitations as claim 9, and is rejected under the same rationale as applied to claim 9 above.

Regarding claim 10, the combination of references as applied to claim 8 above teaches [t]he system of claim 8.  Further, Asselot teaches which further comprises a scheduler configured to predict chemical emission exposure levels of the person, (Asselot, ¶ [0017] "Thus, the measurement from the detector makes it possible to update the map and monitor the exposure received by the operator depending on their location on the site, and the system allows the dynamic supervision of the exposure of the operator.") 
and pre-emptively adjust the time of a scheduled task in anticipation of predicted chemical emission exposure levels. (Asselot ¶ [0105] "Thus, the system according to the invention particularly makes it possible to schedule and reschedule the work of persons involved on the site so that they can carry out as many tasks as possible within the limits of exposure permitted for those personnel. Thus, the device and method according to the invention allow the efficient use of the exposure potential of each person involved.").

Claim 17 recites similar limitations as claim 10, and is rejected under the same rationale as applied to claim 10 above.

	Regarding claim 14, the combination of references as applied to claim 8 above teaches [t]he system of claim 8.  Further, Angell discloses wherein the indicator is identification by facial recognition, activation of an interlock, detection of an RFID at a portal, or combinations thereof. (Angell, ¶ [0070] "An event analysis technology is a collection of hardware and/or software usable to capture and analyze current event data. For example, an event analysis technology may be the combination of a video camera and facial recognition software. Images of faces captured by the video camera are analyzed by the facial recognition software to identify the subjects of the images.")


Claims 6-7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angell, Motokuri, and Asselot, and further in view of Steinmetz et al. (US 7,719,422, hereinafter “Steinmetz”) (previously cited).

Regarding claim 6, the combination of references as applied to claim 5 above teaches [t]he system of claim 5.  
The above combination does not teach further comprising identifying the location of a person in the chemical emissions zone, and transmitting a control signal to a chemical emissions source to slow down or turn off for a predetermined period of time to reduce the actual chemical emission exposure levels in the chemical emission zone.
	Steinmetz teaches further comprising identifying the location of a person in the chemical emissions zone, (Steinmetz, col. 1, lines 12-15 RFID-equipped remote actuator worn or carried by a user, and col. 3, lines 15-23 identifying and locating the RFID-equipped actuator, along with associated machinery and/or vehicles in the vicinity of the user wearing or carrying the actuator) 
and transmitting a control signal to the chemical emissions source to slow down or turn off for a predetermined period of time to reduce the actual chemical emission exposure levels in the chemical emission zone (Steinmetz, col. 4, lines 17-46 “base station communicates commands to machinery or vehicle associated with an actuator, including enabling or disabling operation of the machinery and/or vehicle, either in response to manual activation of the actuator or independently of conscious human action.”)

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk assessment of Angell with the machinery control of Steinmetz, the benefit being to enhance operator safety by being able to initiate a remote shutdown of machinery and/or vehicles either manually via an actuator “or automatically without conscious human action” as recited by Steinmetz, in Col. 1, lines 58-67 and Col. 4, line 39-45.

	Claims 13 and 20 recite similar limitations as claim 6, and are rejected under the same rationale as applied to claim 6 above.

	Regarding claim 7, the combination of references as applied to claim 6 above teaches [t]he system of claim 6.  Further, Angell discloses wherein the operation of the chemical emissions source is identified by the machine activation sensor. (Angell, ¶ [0044], "In the illustrative example in FIG. 2, sensor 208 is configured to capture current event data describing events or conditions at facility 200. The events or conditions at facility 200 may relate to equipment 210. Equipment 210 are objects present at facility 200 that may be used to facilitate the performance of workplace tasks. For example, equipment 210 may include, without limitation, computer equipment, machinery, tools, work vehicles, storage vessels, or any other object. Thus, current event data may describe a condition of equipment 210, such as the operating temperature of equipment 210, whether equipment 210 is leaking product, or operating 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT R GARDNER/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126